                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
     CYPRESS INSURANCE COMPANY, as
9    subrogee of Microsoft Corporation,
10                Plaintiff,                            Case No. 2:17-cv-00467-RAJ
11         v.                                           ORDER
12   SK HYNIX AMERICA INC.,
13                Defendant.
14
            This order addresses Cypress’ Objection to Defendant’s Amended Proposed Jury
15
     Instruction No. 23 and its Motion to Exclude Reference to the “Unclean Hands” Defense.
16
     Dkt. # 246. For the reasons below, the Court GRANTS Cypress’ motion.
17
                                        I.   DISCUSSION
18
            Cypress objects to Jury Instruction No. 23 and moves to exclude any reference to
19
     “unclean hands.” Cypress contends that the unclean hands doctrine is inapplicable in a
20
     breach of contract action. Dkt. # 246. Hynix counters that it is not pursuing an unclean
21
     hands defense to Cypress’ breach of contract claim. Instead, Hynix claims that the unclean
22
     hands defense bars Cypress’ ability to pursue this action as a subrogee of Microsoft “based
23
     on Microsoft’s inequitable conduct.” Dkt. # 247.
24
            It is established under Washington law that “whether arising by operation of law or
25
     under contract, subrogation is an equitable remedy subject to equitable defenses.”
26
     Transamerica Title Ins. Co. v. Johnson, 693 P.2d 697, 701 (Wash. 1985) (en banc);
27
28   ORDER – 1
1    Johnny’s Seafood Co. v. City of Tacoma, 869 P.3d 1097, 1101 (Wash. App. 1994) (stating
2    that subrogation may only be invoked where the equities of the party asking for it are
3    greater than those of his or her adversary). The ultimate purpose of subrogation is to avoid
4    unjust enrichment. See id. (citing Touchet Valley Grain Growers, Inc. v. Opp & Seibold
5    Gen. Constr., 831 P.2d 724 (Wash. 1992)).
6           The Court finds that Hynix has not shown that “unclean hands” applies given the
7    facts of the case. First, the Court has already found that Hynix breached portions of the
8    CPA and Ninth Amendment upon which Cypress sues, and thus it is not plainly inequitable
9    for Cypress to seek recovery for breach under the parties’ agreement under the facts of the
10   case. Furthermore, courts in Washington have considered the conduct of the party seeking
11   subrogation in determining whether an unclean hands defense should apply. See, e.g.,
12   Wellman & Zuck, Inc. v. Hartford Fire Ins. Co., 285 P.3d 892, 986 (Wash. App 2012);
13   Johnny’s Seafood Co., 869 P.2d at 421-22; see also Trident Seafoods Corp. v.
14   Commonwealth Ins. Co., 850 F.Supp.2d 1189, 1203 (W.D. Wash. 2012) (explaining that
15   under Washington law unclean hands precludes a party from obtaining equitable relief if
16   the party has committed willful misconduct”). The evidence before the Court does not
17   suggest “willful misconduct” on the part of Cypress and Hynix does not argue this point.
18   Instead, Hynix relies on Microsoft’s inequitable conduct, which is unpersuasive.
19   Accordingly, the Court will grant Cypress’ motion.
20                                     II. CONCLUSION
21          For the reasons stated above, the Court GRANTS Cypress’ motion.
22
            DATED this 19th day of March, 2019.
23
24
25
                                                      A
                                                      The Honorable Richard A. Jones
26                                                    United States District Judge
27
28   ORDER – 2
